Citation Nr: 0738538	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-28 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for migraine headaches, 
including as secondary to recurrent left shoulder 
subluxation, left ulnar and median nerve neuropathy, and 
arthritis of the left wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to December 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO denied the claim for service connection for headaches 
on both a direct basis and as secondary to service-connected 
left shoulder, left ulnar and median nerve, and left wrist 
disabilities.  On remand, the veteran should provided with 
notice regarding the information necessary to substantiate 
his claim for service connection on a direct basis, as this 
was not accomplished in the letter sent to him on March 22, 
2003.  See U.S.C.A §§ 5103, 5103A (West 2002).  

Service medical records show treatment in service for 
headaches, and headaches are currently shown.  Additionally, 
the veteran reports over the counter treatment for headaches 
since service.  The VA examiner who conducted an examination 
in July 2003 only indicated that the veteran's migraine 
headache disorder was an independent disease which was not 
secondary to the service-connected shoulder condition.  He 
did not render an opinion as to whether the veteran's 
headaches were related to his active service, and such an 
opinion is necessary.  See 38 C.F.R. § 3.159(c)(4) (2007).  

Additionally, VA medical records of treatment the veteran 
received at the Chillicothe and Dayton VA Medical Centers 
were received in January 2007.  These records have not been 
considered by the RO in conjunction with the current claim, 
and this should be accomplished on remand.  See 38 C.F.R. 
§ 19.37 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim for service connection for 
headaches on a direct basis; (2) the 
information and evidence that VA will 
seek to provide; (3) the information 
and evidence the claimant is expected 
to provide; and (4) request that he 
provide any evidence in his possession 
that pertains to his claim.  

2.  Thereafter, schedule the veteran 
for a VA neurology examination.  
Provide the neurologist with the claims 
file.  All necessary special studies or 
tests are to be accomplished.  The 
neurologist is to review the claims 
folder, including the service medical 
records, and all post-service records.  

The neurologist must express an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that the veteran's current 
migraine headaches had their onset 
during active service or are related to 
any in-service disease or injury.

If not, the neurologist must express an 
opinion as to whether it is at least as 
likely as not that the veteran's 
current migraine headaches were either 
(a) caused by, or (b) aggravated by his 
service-connected recurrent left 
shoulder subluxation, left ulnar and 
median nerve neuropathy, and/or 
arthritis of the left wrist.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Thereafter, again consider the 
veteran's pending claim in light of all 
additional evidence added to the record 
since the August 2006 supplemental 
statement of the case.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

